DETAILED ACTION

Response to Amendment
The Amendment filed 11/15/2022 has been entered. Claims 21-23, 27-28 and 30-33 remain pending in the application. Claims 1-20, 24-26, 29 and 34-40 were cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 32, “at least one of the slitter blades of the plurality of slitter blades is in contact with an adjacent other slitter blade of the plurality of slitter blades” with “the plurality of slitter blades includes a first slitter blade” in claim 21 is indefinite. It is unclear if a first slitter blade can be considered as at least one of the slitter blades or an adjacent other slitter blade (in this interpretation the device only requires at least two slitter blades) or an additional blade (in this interpretation the device requires at least three slitter blades).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dube (US 5992287) in view of Steko (DE 3708265 A1) and Shibata (US 4367667).
Regarding claim 21, Dube teaches a rotary blade assembly for cutting a food product into helical strips (abstract), the rotary blade assembly comprising: 
a spiral-shaped blade holder (20) for mounting in a food product flow path, the blade holder comprising: 
an axis of rotation (about 27), 
an upstream surface (top surface of 20 next to edge 25), 
a downstream surface (top surface of 20 next to edge 24), 
an upstream end (25) and a downstream end (24), the upstream end being axially spaced apart from the downstream end to define a radial slot (between 24 and 25), 
a radial cutting edge (edge of 25) adjacent the radial slot; and 
a plurality of slitter blades (33a-e) connected to the blade holder (connected via slitter pack 36), each slitter blade extending between the upstream surface and the downstream surface (see Figure 2), each slitter blade including a slitter cutting edge (edge of blades 33a-e), wherein the plurality of slitter blades includes a first slitter blade (33a).
Dube fails to teach each slitter blade extending from the downstream end to the upstream, end, the slitter cutting edge of the first slitter blade forms a closed shape.
Steko teaches a tool for cutting helical strip (see Figure 2) comprising an axis of rotation (axis of 10), a plurality of slitter blades (5 and 19, see Figure 7), each slitter blade including a slitter cutting edge (edge of blades 5 and 19), wherein the plurality of slitter blades includes a first slitter blade (5) and the slitter cutting edge of the first slitter blade forms a closed shape (see Figure 7).
As one of ordinary skill in the art understand changing the shape of the blade in helical stripe cutting art will change the cross section of the helical stripe being cut out. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Dube to change the shape of the plurality into any shape including a closed shape, as taught by Steko, in order to get the desired cross section of the end user. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Shibata teaches a strip cutting device including a spiral-shaped blade holder with slitter blades (36) that from as a single wave blade that connects the upstream and downstream of the spiral shape blade holder (see Figures 1-3), wherein a lower end of each slitter blade is in contact with the downstream end and an upper end of each slitter blade is in contact with the upstream end (see Figures 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device of Dube to make the each slitter blade extending from the upstream surface to the downstream surface, as taught by Shibata. As one of ordinary skill in the art would understand that connecting the upstream and downstream of the spiral shape blade holder with the blades would increase the structure integrity of the blades.

Regarding claim 22, modified Dube further teaches the slitter cutting edge of each of the plurality of slitter blades form a closed shape (as modified in claim 21, see shape of 19 in Figure 7 of Steko).
Regarding claim 23, modified Dube further teaches at least one of the slitter blades of the plurality of slitter blades (considered as the same as the first slitter blade 5) is in contact with an adjacent other slitter blade (19) of the plurality of slitter blades (as modified in claim 21, see Figure 7 of Steko).
Regarding claim 27, modified Dube further teaches the slitter pack includes the plurality of slitter blades (see Figure 1 of Dube).
Regarding claim 28, modified Dube further teaches each of the plurality of slitter blades is positioned at a different radial distance from the axis of rotation (see Figure 1 of Dube).

Regarding claim 30, Dube teaches a rotary blade assembly for cutting a food product into helical strips (abstract), the rotary blade assembly comprising: 
a blade holder (20) having an axis of rotation (axis of 27), an upstream surface (top surface of 20 near 25), a downstream surface (top surface of 20 near 24), an upstream end (see Figure 2), a downstream end (see Figure 2), and a radially extending leading edge (25) spaced from at least a portion of the upstream surface to define a slot (from 24 to 25 in Figure 2) having an axial height (height of 24 to 25) and a radial width (distance from 27 to the outer edge alone 25); and 
a plurality of slitter blades (33a-e) and each slitter blade including a cutting edge, 
wherein the plurality of slitter blades includes a first slitter blade (33a).
Dube fails to teach each slitter blade extending from the upstream end to the downstream end and the slitter cutting edge of the first slitter blade forms a closed shape.
Shibata teaches a strip cutting device including a spiral-shaped blade holder with slitter blades (36) that from as a single wave blade that connects the upstream and downstream of the spiral shape blade holder (see Figures 1-3), wherein a lower end of each slitter blade is in contact with the downstream end and an upper end of each slitter blade is in contact with the upstream end (see Figures 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device of Dube to make the each slitter blade extending from the upstream surface to the downstream surface, as taught by Shibata. As one of ordinary skill in the art would understand that connecting the upstream and downstream of the spiral shape blade holder with the blades would increase the structure integrity of the blades.
Steko teaches a tool for cutting helical strip (see Figure 2) comprising an axis of rotation (axis of 10), a plurality of slitter blades (5 and 19, see Figure 7), each slitter blade including a slitter cutting edge (edge of blades 5 and 19), wherein the plurality of slitter blades includes a first slitter blade (5) and the slitter cutting edge of the first slitter blade forms a closed shape (see Figure 7).
As one of ordinary skill in the art understand changing the shape of the blade in helical stripe cutting art will change the cross section of the helical stripe being cut out. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Dube to change the shape of the plurality into any shape including a closed shape, as taught by Steko, in order to get the desired cross section of the end user. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 31, modified Dube further teaches the slitter cutting edge of each of the plurality of slitter blades form a closed shape (as modified in claim 30, see shape of 19 in Figure 7 of Steko).
Regarding claim 32, modified Dube further teaches at least one of the slitter blades of the plurality of slitter blades (considered as the same as the first slitter blade 5) is in contact with an adjacent other slitter blade (19) of the plurality of slitter blades (as modified in claim 30, see Figure 7 of Steko).
Regarding claim 33, modified Dube further teaches the slitter cutting edge of the first slitter blade includes a portion that is curved (as modified in claim 30, see curved portion in Figure 7 of Steko).

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument regarding 112b rejection of “at least one of the slitter blades of the plurality of slitter blades is in contact with an adjacent other slitter blade of the plurality of slitter blades” with “the plurality of slitter blades includes a first slitter blade” in claim 21 is indefinite. The examiner disagrees and notes that the claims requires a first slitter blade is part of the plurality of slitter blades, and “at least one” and “adjacent other” are part of the plurality of the slitter blades, however there is not direct correlation between the first slitter blade and “at least one” or “adjacent other”. The “at least one” or “adjacent other” could be chosen from the first blade or not. Therefore, it is unclear if a first slitter blade can be considered as at least one of the slitter blades or an adjacent other slitter blade (in this interpretation the device only requires at least two slitter blades) or an additional blade (in this interpretation the device requires at least three slitter blades).
In response to applicant's argument regarding Dube is teaching away from the combination. The examiner disagree and notes that Dube is only teaching one way of constructing a slitter blades for a rotary cutter, but not the only way of construction, while Shibata is teaching how to construct the slitter blades in a different way (where the blades are in connection with the upstream end and the downstream end), there are advantage and disadvantage in both arrangements. At least for at least the advantage of increasing the structure integrity of the blades, the modification is obvious to one of ordinary skill in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams (US 4198887) and Shibtata (4393737) also teach some other example of the slitter blades connecting the upstream end to the downstream end. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/12/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724